Citation Nr: 1217343	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  05-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for Addison's disease, currently rated as 20 percent disabling. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to June 1985.  
	 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought.  The case was later transferred to the jurisdiction of the Montgomery, Alabama RO.

The Veteran testified at a hearing in February 2006 before a Decision Review Officer of the RO, and testified at a Board Video-Conference hearing in September 2007 before the undersigned Veterans Law Judge.  In April 2008 the Board remanded the case to the RO for further development.  

In an October 2010 decision the Board denied an increased disability rating in excess of 20 percent for Addison's disease, and denied the claim for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order, the Court granted a joint motion of the parties (the appellant and Secretary of VA) to vacate the October 2010 Board decision and remand the case to the Board for readjudication consistent with the content of the motion.  In the decision below the Board has addressed the Court's core criticisms regarding an inadequate discussion with respect to competency and credibility determinations for the rating claim, and regarding consideration of all service-connected disabilities in adjudication of the TDIU claim.  



FINDINGS OF FACT

1.  Prior to January 21, 2009, the Veteran's Addison's disease did not result in three crises during any one-year period of time or five episodes during any one-year period of time. 

2.  From January 21, 2009, the Veteran's Addison's disease has resulted in five or more episodes during the year; the Veteran has not had four or more crises during any year.

3.  The Veteran's service-connected disabilities preclude him from obtaining and retaining all forms of substantially gainful employment consistent with his education and work experience. 


CONCLUSIONS OF LAW

1.  Prior to January 21, 2009, the schedular criteria have not been met for a disability rating in excess of 20 percent for Addison's disease.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 7911 (2011). 

2.  From January 21, 2009, the schedular criteria have been met for a disability rating of 40 percent but no more for Addison's disease.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 7911 (2011).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matters decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit concluded that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In this decision, the Board grants entitlement to TDIU, which represents a complete grant of the benefit sought on appeal as to that claim.  As such, no discussion of VA's duty to notify or assist is necessary with respect to the claim for TDIU.

Regarding the other claim on appeal, the VCAA duty to notify was satisfied by way of letters sent to the appellant between April 2003 and May 2008, which in combination fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the rating for his service-connected Addison's disease.  These letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The RO has also provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a May 2010 supplemental statement of the case.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In this regard, the RO has obtained VA treatment records.  VA also has obtained service treatment reports and VA and private clinical reports and reports from the Social Security Administration.  The Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim, and the findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge, which was conducted in September 2007.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that there are two duties imposed by 38 C.F.R. § 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked are not impacted by the Veteran's receipt of letter that complies with VA's duty to notify.  Here, during the September 2007 hearing, the Veterans Law Judge discussed the elements that were lacking to substantiate the Veteran's claim and the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's understood the criteria necessary to substantiate his claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

II.  Merits of the Addison's Disease Increased Rating Claim

The Veteran maintains that the symptoms of his Addison's disease, and frequency of episodes of those symptoms, warrant a higher disability rating than the 20 percent in effect during the pendency of the claim.

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made, resulting in a staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. Because the evidence shows that the Veteran's Addison's disease results in symptoms that would warrant different ratings over the appeal period, a staged rating is warranted in the present case.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  

The Veteran's statements describing the symptoms and frequency of episodes of his service-connected Addison's disease are deemed competent evidence to the extent he has knowledge of such facts and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  

In this regard, the Board is charged with the duty to assess the credibility and weight given to any evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board has the responsibility to weigh and assess all of the evidence on file.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may properly consider such factors as the internal consistency or inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  

The criteria for rating disability due to Addison's disease (adrenal cortical hypofunction) provide that a 20 percent rating is assigned for one or two crises during the past year, or two to four episodes during the past year, or weakness and fatigability, or corticosteroid therapy required for control.  38 C.F.R. § 4.119, Diagnostic Code 7911 (2011).  A rating of 40 percent is assigned when there are three crises during the past year, or five or more episodes during the past year. Id.  A 60 percent rating is assigned for four or more crises during the past year.  Id. 

Note (1) to Diagnostic Code 7911 provides that an Addisonian "crisis" consists of the rapid onset of peripheral vascular collapse (with acute hypotension and shock), with findings that may include: anorexia; nausea; vomiting; dehydration; profound weakness; pain in abdomen, legs, and back; fever; apathy, and depressed mentation with possible progression to coma, renal shutdown, and death. 38 C.F.R. § 4.119, Diagnostic Code 7911 at Note (1). 

Note (2) to Diagnostic Code 7911 provides that an Addisonian "episode," for VA purposes, is a less acute and less severe event than an Addisonian crisis and may consist of anorexia, nausea, vomiting, diarrhea, dehydration, weakness, malaise, orthostatic hypotension, or hypoglycemia, but no peripheral vascular collapse.  Id. at Note (2).

Addison's disease is a chronic type of adreno-cortical insufficiency, characterized by symptoms including hypotension, weight loss, anorexia, weakness, and bronze-like hyperpigmentation of the skin, which is due to an autoimmune or tuberculosis induced destruction of the adrenal cortex, which results in deficiency of aldosterone and cortisol, and is fatal in the absence of replacement therapy.  See Dorland's Illustrated Medical Dictionary 535 (31st ed. 2007). 

As discussed below, the Board finds that in light of schedular rating criteria the competent evidence on file warrants no more than the existing 20 percent disability rating prior to January 21, 2009.  Clinical and other competent evidence contained in a January 21, 2009 VA examination report and other records thereafter reflect symptomatology productive of a 40 percent disability rating for Addison's disease.  38 C.F.R. § 4.119, Diagnostic Code 7911.

Evaluation Prior to January 21, 2009

Addison's disease was diagnosed and treated with steroids during service.  In a September 1985 rating decision the RO granted service connection for Addison's disease and assigned a 20 percent rating, which has been in effect since then. 

The report of a May 2003 VA examination shows that the Addison's disease had been treated with Florinef and hydrocortisone.  The Veteran denied having a history of crises manifested by peripheral vascular collapse.  He reported that he generally increased his dose of steroids if he had any episodes of nausea or vomiting.  He reported that the disease had been stable since receiving steroid therapy, and that he felt better within one month of the in-service steroid therapy.  The Veteran reported that he was easily fatigued and had chronic gastric reflux, which he attributed to his steroid therapy.  He denied having any malignancies or visual, neurologic or cardiovascular problems, and he reported having a somewhat increased weight. 
 
Examination revealed normal muscle strength, stable blood pressure, and no excessive pigmentary changes.  The examiner concluded that the Veteran's Addison's disease was controlled by current steroid therapy, but that disability resulting from Addison's disease significantly decreased his ability to seek and maintain gainful employment. 

In February 2006 the Veteran testified before an RO Decision Review Officer about symptoms he experienced due to his Addison's disease.  The Veteran testified that he experienced symptoms included weakness, fatigue, nausea, vomiting, and headaches, and especially he would have no energy, be tired and irritable.  He further testified that he had such episodes of Addison's disease about half of the time each month.  

On file the Veteran submitted a copy of a calendar dated from December 2006 to September 2007, which contains notations reflecting frequent periodic symptoms of migraine headaches, which also shows periodic complaints of nausea that appears to be attributed to episodes of migraine headaches.

In September 2007 the Veteran testified at a Board hearing that he had episodes of Addison's disease symptoms twice a week.  

Review of VA treatment records shows that when the Veteran was seen in May 2008 to recheck his back strain and Addison's disease, the Veteran reported he had no problems with Addison's disease.  When seen in November 2008 to recheck for back strain and Addison's disease, he reported that he was generally feeling fair, and had no problems with Addison's disease.  At each visit he was to continue his medication of hydrocortisone and fludrocortisones.

The medical evidence on file relating to the period prior to January 21, 2009 does not reflect a condition of Addison's disease productive of criteria required for a disability rating in excess of 20 percent under 38 C.F.R. § 4.119, Diagnostic Code 7911.  There are no medical findings or claim by the Veteran during that period of any "crises" (defined as to include the rapid onset of peripheral vascular collapse (with acute hypotension and shock)), with findings of other symptoms as described in Note(1) to Diagnostic Code 7911.  There is also no medical finding of five or more episodes (as defined in Note (2)) during any previous year, so as to otherwise warrant an evaluation of 40 percent.  Id.   

According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that prior to January 21, 2009, the May 2003 VA examination opinion provides probative evidence with respect to the frequency of Addisonian episodes occurring over the past year.  That examiner concluded that the Veteran's Addison's disease was controlled by current steroid therapy.  The Veteran subsequently reported during treatment that he had no problems with his Addison's disease.

The Veteran is competent to attest to the frequency of any episodes.  The Veteran testified at two hearings prior to January 21, 2009 to the effect that he had a frequency of episodes meeting the criteria for a 40 percent disability rating.  However, as discussed above, those statements are inconsistent with medical findings and with statements the Veteran gave during both treatment and examination prior to January 21, 2009.  Given the inconsistency of the Veteran's testimony on the matter of frequency of episodes, when compared with medical findings and statements made during examination and treatment, the Board finds the Veteran's testimony to be of little probative value on the matter of whether he met criteria for a rating in excess of 20 percent for Addison's disease during this period.  

After assessing the credibility of such testimony on the matter of frequency of episodes, and weighing and assessing all of the evidence prior to January 21, 2009, the Board finds that the evidence overall does not reflect symptoms and frequency of episodes productive of criteria for a rating in excess of 20 percent.  Based on the foregoing, the Board finds that for the period prior to January 21, 2009, an evaluation in excess of 20 percent is not warranted.  
 
Evaluation for the Period From January 21, 2009

VA examination and treatment records dated from January 21, 2009, indicate that the Veteran's disability picture due to Addison's disease increased in severity over the previous period of time.  At a January 21, 2009 VA examination, the Veteran reported complaints of the following symptoms he attributed to his Addison's disease: fatigability, weakness, depression, irritability, headaches, pain, nausea, vomiting and diarrhea.  He reported that the frequency of pain in the abdominal muscles and joints was nearly constant.  The examination report records that there were no reported episodes of Addisonian "crises" as defined by the regulations reference above, but that the Veteran had had five "episodes" of Addison's disease symptoms in the past 12 months. 

Examination results show there was: no weight changes, normal muscle strength, no hyperpigmentation, and no hypogonadism. The examiner opined that the Veteran's Addison's disease had significant effects on occupational activities due to decreased concentration and mobility, hearing difficulty, lack of stamina, weakness or fatigue and pain.  The examiner opined that the condition resulted in moderate impairment in the ability to perform chores, shop, exercise, play sports, engage in recreation, traveling, feeding, bathing, dressing, toileting and grooming. 

At a March 2010 VA examination, the Veteran reported that although his Addison's disease had not worsened, the side effects of medication had increased.  He reported having symptoms of fatigability, depression, irritability, anxiety, excessive thirst, polyuria, headaches, change in vision, pain, nausea, and vomiting.   He further reported having near constant muscle and joint pain, frequent excessive thirst, and visual field loss.  The examination report then records that there had been no Addisonian crises, or episodes, as defined by VA regulation. 

On examination the examiner found: no weight changes, normal muscle strength, no hyperpigmentation, no hypogonadism, and no other significant physical findings indicative of Addison's disease.  The examiner opined that the Veteran's Addison's disease had significant effects on occupational activities due to decreased mobility and pain.  The examiner stated that the Veteran reported that the medication for Addison's disease rendered him incapable of working.  The examiner opined that Addison's disease had a severe impact on the Veteran's ability to perform chores, shop, exercise, play sports, or engage in recreation; and a moderate impact on traveling, feeding, bathing, dressing, toileting, and grooming. The examiner opined that the Veteran's Addison's disease did not prevent the Veteran from obtaining or maintaining any form of employment consistent with his education and occupational experience. 

Subsequent VA treatment records in 2010 and 2011 indicate the Veteran's Addison's disease symptoms had increased in frequency somewhat.  In July 2010 the Veteran received a hydrocortisone injection to treat worsening symptoms of his Addison's disease that included diarrhea, weakness, and abdominal pain.  In December 2010 the Veteran reported having some fatigue and diarrhea due to worsening of Addison's disease, and he requested steroid injection.  In March 2011 the Veteran reported complaints of malaise, fatigue, abdominal cramping, and diarrhea over the previous month, and he requested injection of hydrocortisone.  In June 2011 he was seen for a flare of Addison's, involving nausea, abdominal pain, diarrhea, and requested an injection.

Statements received in March 2012 from the Veteran's family indicate their belief that the Veteran has been having about five to seven episodes a year of symptoms of Addison's disease.  

In a statement dated in March 2012, Patrick Carey, MD, commented indicating there was an inconsistency in findings of the examining nurse practitioner at the March 2010 VA examination regarding the frequency of episodes of pertinent symptoms.  Dr. Carey pointed out that the March 2010 report listed a number of current Addison's related symptoms, and then later in the report contradicted that symptom list when recording that there had been no episodes of Addison's disease.  
 
Based on the foregoing, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that from January 21, 2009 the Veteran is entitled to an increased 40 percent evaluation for Addison's disease as the medical evidence shows that he has had five or more Addisonian episodes during the past year.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2010). 

The Board finds that from January 21, 2009, a higher 60 percent evaluation is not warranted.  The competent medical evidence does not establish that the Veteran had four or more Addisonian crises over the past year, nor does the Veteran claim such symptoms.  See 38 C.F.R. § 4.119, Diagnostic Code 7911 (2010).  The Board finds, therefore that an evaluation in excess of 40 percent is not warranted from January 21, 2009.  See 38 C.F.R. § 4.119, Diagnostic Code 7911. 

Based on the foregoing, the Board finds that for the period from January 21, 2009, an evaluation of 40 percent is warranted; but an evaluation in excess of 40 percent is not warranted.  

Conclusions

The decision above is made based on schedular rating criteria.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Board acknowledges the evidence and implicit argument that the Veteran's Addison's disease has interfered significantly with his employability, and on that account the following section addresses the matter of entitlement to TDIU.  However, in conducting the first step of the Thun analysis on whether an extraschedular rating may be provided, the Board finds that the rating schedule contemplates the symptoms and frequency of such within which the Veteran's case is found.  Accordingly, the Board finds that the Veteran's Addison's disease disability picture is contemplated by the Rating Schedule, and is not exceptional such that referral for consideration of an extraschedular rating is warranted.  Id.

In sum, the Veteran's service-connected Addison's disease is productive of a limited number of episodes of symptoms, which are fully contemplated in the rating criteria.  The rating criteria are thus adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

III.  TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The governing regulations provide that, to qualify for a TDIU, if there are two or more service-connected disabilities, at least one shall be rated at 40 percent or more, and there shall be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although neither the United States Code nor the Code of Federal Regulations offers a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21- 1, Part VI, para. 7.09(a)(7) defines that term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."

In this case, service connection is in effect for (1) migraine headaches associated with Addison's disease, which, is rated as 50 percent disabling from May 2005; (2) Addison's disease, which pursuant to this decision is now rated as 40 percent disabling from January 21, 2009; (3) osteoporosis, bilateral hip, associated with Addison's disease, which is rated as 10 percent disabling from May 2003; and (4) high frequency hearing loss, right ear, which is rated as zero percent disabling from 1985.  Because of the Board's rating determination above, the Veteran's disabilities combine to satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a). 

The Board has considered all the evidence of record.  Notably, there are a number of opinions in favor of a finding that the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  As discussed above, the May 2003 VA examiner opined that disability resulting from Addison's disease significantly decreased the Veteran's ability to seek and maintain gainful employment.  

The report of a May 2004 VA vocational evaluation noted the Veteran's service-connected Addison's disease, and opined that the severity of the Veteran's symptoms were severe and prevented the Veteran from being able to work on a sustained basis in a competitive work environment.  The counselor opined that the Veteran was not employable nor was it feasible for vocational rehabilitation due to the severity of the Veteran's physical problems.

In a September 2007 statement, Amena Hasan, M.D., reported that the Veteran had migraine headaches daily that were refractory to treatment; and that he continues to suffer 4 to 5 debilitating headaches that leave him bedridden, and 10 to 15 headaches otherwise through the month, that hinder the Veteran's ability to function on a daily basis.

VA examiners in January 2009 and March 2010 opined, respectively, that the Veteran's Addison's disease had significant or severe impact on his ability to be employed.   

The Veteran has submitted statements and testimony attesting to the combined effects of his service-connected disabilities, and their affects which would severely impact his ability to function in ways necessary to be able to work.  In light of the competent lay and medical evidence, the Board finds that the evidence shows that due to his service-connected disabilities, his case meets the criteria for a grant of TDIU.  Further, resolving all reasonable doubt in the Veteran's favor, the Board finds that an award of a TDIU is warranted.


ORDER

A schedular disability rating in excess of 20 percent for Addison's disease for the period prior to January 21, 2009, is denied.

A schedular disability rating of 40 percent for Addison's disease for the period from January 21, 2009, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A total disability rating based on individual unemployability due to the Veteran's service-connected disabilities is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


